Exhibit 10.10

 

July 1, 2014

 

 

XXXXXXXXXXX

XXXXXXXXXXXXX

XXXXXXXXXXXXX

 

 

Dear __________________:

 

You are a key employee of International Textile Group (“ITG”), and I know that
you will make major contributions to the profitability, growth, and financial
strength of ITG as we move forward. Pursuant to the Company’s commitment to you
in your assignment, in recognition of your key role in ITG, and to encourage
your continued focus on driving the key success factors for ITG, I want to
provide you certain assurances as to severance benefits payable to you in the
event that your employment were to terminate under certain circumstances. These
benefits would be payable to you if your employment with ITG (or any of its
affiliated companies) terminates for any of the following reasons:

 

1.

Termination by ITG without “Cause.” The term “Cause” means (A) the commission by
you of (i) a felony or (ii) any serious crime involving fraud, dishonesty or
breach of trust; (B) your gross negligence or intentional misconduct with
respect to ITG or in the performance of your duties to ITG; (C) your failure to
follow a reasonable, lawful and specific direction of the President and CEO of
ITG; (D) your failure to cooperate in any corporate investigation, or (E) your
breach of any material provision of this letter, which breach is not corrected
by you within ten (10) calendar days after receipt of written notice from ITG of
such breach. For purposes of this definition, no act or failure to act by you
shall be considered "intentional" unless done or omitted to be done by in bad
faith and without reasonable belief that your action or omission was in the best
interests of ITG.

 

2.

Termination for “Good Reason.” The term “Good Reason” is defined as termination
of your employment by you for any of the following reasons:

 

(A)     involuntary reduction in your base salary unless such reduction occurs
simultaneously with a reduction in officers' salaries generally applicable on a
company-wide basis;

 

(B)     involuntary discontinuance or reduction in bonus award opportunities for
you under ITG's Incentive or Bonus Plan unless a generally applicable
company-wide reduction or elimination of all officers' bonus awards occurs
simultaneously with such discontinuance or reduction;

 

(C)     involuntary discontinuance of your participation in any employee benefit
plans maintained by ITG unless such plans are discontinued by reason of law or
loss of tax deductibility to ITG with respect to contributions to such plans, or
are discontinued as a matter of ITG policy applied equally to all participants
in such plans that are in the same classification of employees as you are; and

 

 
 

--------------------------------------------------------------------------------

 

 

(D)     failure to obtain an assumption of ITG's obligations under this letter
by any successor to ITG, regardless of whether such entity becomes a successor
to ITG as a result of a merger, consolidation, sale of assets of ITG, or other
form of reorganization, except when the rights and obligations of ITG under this
letter are vested in the successor to ITG by operation of law;

 

(E)     involuntary relocation of your primary office to a location more than
fifty (50) miles from the City of Greensboro, State of North Carolina; and

 

(F)     material reduction of your duties in effect on the date hereof;
provided, however that a change in title or reporting line alone would not be
sufficient to constitute Good Reason unless such change is coupled with a
material reduction in your actual duties.

 

The grant of severance compensation pursuant to this letter agreement is in lieu
of any severance to which you would otherwise be entitled under any terminal
leave or severance program of ITG; however, you will be entitled to receive any
benefits to which you are entitled as a terminating employee under provisions of
any other benefit program offered by ITG, such as 401(k) benefits.

 

In the event that your employment terminates for any of the above reasons, you
will be eligible to receive the following severance compensation:

 

 

1)

Eighteen (18) months of base salary payments at the base salary level in effect
at the time of your termination.

 

 

2)

A pro-rata share of any incentive or bonus payment earned for performance
results for the plan year during which your employment is terminated. Such a
pro-rata payment must be approved by the Board of Directors or designate when
all bonus payments for all participants are approved.

 

 

3)

Continued coverage under any group medical, dental, pharmaceutical, life
insurance and flexible spending account benefit plans then offered by the
Company but not any long term disability plan for the period you are receiving
the base salary payments noted in paragraph 1 above. You will be responsible for
the payment of any required contribution for this coverage.

 

 

 
 

--------------------------------------------------------------------------------

 

 

Except as set forth in the previous sentence, all payments due hereunder as a
result of the termination of your employment shall be paid in such installments
established by the Company for all salaried employees; however, subject to the
payment of certain installments in accordance with the short-term deferral
exception of Treasury Regulation Section 1.409A-1(b)(4), severance payments will
not commence earlier than the date that is six months after the date of the your
separation from service, as defined under Internal Revenue Code section 409A
(or, if earlier, the date of your death).

 

The amount of any payment provided for in this letter shall be reduced by any
compensation earned or benefits provided as the result of your employment by
another employer or as a result of your self-employment after the termination of
your employment with ITG. If any such compensation received by you from another
employer or as a result of your self-employment is less than the payment payable
under this letter as a result of your termination, ITG shall pay to you only the
difference between such amounts in accordance with the applicable payment terms
set forth in his letter. The granting of these benefits shall not confer upon
you any right with respect to continuance of employment by ITG, or limit or
affect in any manner the right of ITG to terminate your employment at any time
or modify your base salary.

 

In consideration for your employment and your right to receive these benefits,
you expressly agree to the following:

 

1.

During your employment with ITG and thereafter with respect to any confidential
information that constitutes a "trade secret" under applicable law, and with
respect to all other confidential information, during your employment of ITG and
for three years following the termination of such employment, you will not
reveal, use, divulge, or make known to any person, firm, company or corporation
any secret or confidential information of any nature concerning ITG or its
business, or anything connected therewith.

 

2.

You will return to ITG all written or electronic information and any other
similar items furnished by ITG or prepared by you in connection with your
position with ITG. You will not retain copies of any such materials after
termination of your employment.

 

3.

Upon the termination of your employment either by ITG or by you, for any reason,
you will not (except as an officer, director, employee, agent or consultant of
ITG) during the six (6) month period following the termination of your
employment, directly or indirectly, (A) own, manage, operate, join, or have a
financial interest in, control or participate in the ownership, management,
operation or control of, or be employed as an employee, agent or consultant, or
in any other individual or representative capacity whatsoever, or use or permit
your name to be used in connection with, or be otherwise connected in any manner
with any business or enterprise that is actively engaged in any business in the
Restricted Industry within the Restricted Territory; provided that the foregoing
restriction shall not be construed to prohibit the ownership by you of not more
than one percent (1%) of any class of securities of any corporation which is
engaged in any of the foregoing businesses, having a class of securities
registered pursuant to the Securities Exchange Act of 1934, which securities are
publicly owned and regularly traded on any national exchange or in the
over-the-counter market, provided, further, that such ownership represents a
passive investment and that neither you nor any group of persons including you
in any way, either directly or indirectly, manages or exercises control of any
such corporation, guarantees any of its financial obligations, otherwise takes
part in its business other than exercising your rights as a shareholder, or
seeks to do any of the foregoing or (B) solicit, call upon, divert or take away
any Restricted Customers for purposes of conducting a business in the Restricted
Industry. For purposes of this clause 3, the following capitalized terms shall
have the meaning given below:

 

 
 

--------------------------------------------------------------------------------

 

 

“Restricted Customers” means all the specific customer accounts, whether within
or outside of the Restricted Territory, with which you had any contact or for
which you had any responsibility (either direct or supervisory) at the time of
termination of your employment and at any time during the two (2)-year period
prior to such termination.

 

“Restricted Industry” means the specific industry segment or segments for which
you any responsibility (either direct or supervisory) at the time of termination
of your employment and at any time during the two (2)-year period prior to such
termination.

 

“Restricted Territory” means the geographic area(s) within a 200 mile radius of
any and all ITG location(s) in, to, or for which you worked, to which you were
assigned or had any responsibility (either direct or supervisory) at the time of
termination of your employment and at any time during the two-year period prior
to such termination.

 

4.

During your employment with ITG, and for a period of two (2) years thereafter,
you will not, directly or indirectly, on your own behalf or with others
(A) induce or attempt to induce any employee of ITG to leave the employ of ITG,
or in any way interfere with the relationship between ITG and any employee; (B)
knowingly hire any employee of ITG; or (C) induce or attempt to induce any
referral source or other business relation of ITG not to do business with ITG,
or to cease doing business with ITG, or in any way interfere with the
relationship between any such referral source or business relation and ITG.

 

You also hereby acknowledge that it is impossible to measure in money the
damages that will accrue to ITG by reason of your failure to observe any of the
obligations assumed by you in this letter. Accordingly, if ITG shall institute
an action to enforce the provisions hereof, you hereby waive the claim or
defense that an adequate remedy at law is available to ITG, and you agree not to
urge in any such action the claim or defense that such remedy at law exists.
Also, if a final determination is made by a court having competent jurisdiction
that the time or territory or any other restriction contained in Sections 1, 3
or 4 is an unenforceable restriction on your activities, the provisions of such
sections shall not be rendered void but shall be deemed amended to apply such
maximum time and territory and such other restrictions as such court may
judicially determine or otherwise indicate to be reasonable.

 

 
 

--------------------------------------------------------------------------------

 

 

Finally, the agreement between you and ITG set forth in this letter shall be
construed under and governed by the internal laws of the State of New York
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of New York or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of New
York.

 

I appreciate your contribution to the success of ITG and value the role you will
play in our success in the future. Please sign below indicating your receipt of
and agreement to these terms.

 

 

 

 

 

Sincerely,   

 Received and Agreed to by:

                   

Kenneth T. Kunberger    

               XXXXXXXXXXX

President and Chief Executive Officer          

 Date: __________________

 

 

                           

 

 

 

 

 

                     

 